              Case 19-12378-KBO        Doc 1089    Filed 06/02/20     Page 1 of 1




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

                                                     )
 In re                                               )   Chapter 11
                                                     )
 DURA AUTOMOTIVE SYSTEMS, LLC, et al.,               )   Case No. 19-12378 (KBO)
                                                     )
                               Debtors.              )   (Jointly Administered)
                                                     )

                   ORDER SCHEDULING OMNIBUS HEARING DATE

         Pursuant to Del. Bankr. L.R. 2002-1(a), the Court has scheduled the following omnibus

hearing date in the above-captioned cases:


                   June 24, 2020 at 2:30 p.m. (ET), 6th Floor, Courtroom #3




   Dated: June 2nd, 2020                           KAREN B. OWENS
   Wilmington, Delaware                            UNITED STATES BANKRUPTCY JUDGE
